


115 HR 3143 IH: Capitalizing on American Storage Potential Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3143
IN THE HOUSE OF REPRESENTATIVES

June 29, 2017
Mr. McKinley (for himself and Mr. Jenkins of West Virginia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Energy Policy Act of 2005 to make certain strategic energy infrastructure projects eligible for certain loan guarantees, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Capitalizing on American Storage Potential Act.  2.Strategic energy infrastructure projectsSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking in subsection (d)) and inserting described in subsection (d) and strategic energy infrastructure meeting the criteria described in subsection (f)); and 
(B)by adding at the end the following:  (11)Strategic energy infrastructure meeting the criteria described in subsection (f).; and 
(2)by adding at the end the following:  (f)Strategic energy infrastructure projectsThe Secretary may make guarantees under this section for any strategic energy infrastructure project that is a regional project— 
(1)that supports a more effective energy market performance due to the scale of the project, such as a project with the capacity to store and distribute greater than 100,000 barrels per day of hydrocarbon feedstock with a minimum gross heating value of 1,700 Btu per standard cubic foot; and  (2)with the potential to significantly contribute to the economic resilience of the region in which the project is located.. 

